IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0429
                               Filed August 4, 2021


IN THE INTEREST OF L.C. and N.W.,
Minor Children,

T.R., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Mark F. Schlenker,

District Associate Judge.



      A mother appeals the termination of her parental rights to her children.

AFFIRMED.



      Cathleen J. Siebrecht of Siebrecht Law Firm, Des Moines, for appellant

mother.

      Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

      Magdalena Reese of Juvenile Public Defender, Des Moines, attorney and

guardian ad litem for minor children.



      Considered by Doyle, P.J., Ahlers, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                           2


CARR, Senior Judge.

       A mother appeals the termination of her parental rights to her children.1 She

does not challenge the grounds for termination. She instead asks for more time

under Iowa Code sections 232.104(2)(b) and 232.117(5) (2020), which allow the

court to continue a child’s placement for another six months.2 We review her

appeal de novo. See A.S., 906 N.W.2d at 472.

       To grant a parent more time, the court must “enumerate the specific factors,

conditions, or expected behavioral changes which comprise the basis for the

determination that the need for removal of the child from the child’s home will no

longer exist at the end of the additional six-month period.”                Iowa Code

§ 232.104(2)(b). The juvenile court could not do so. The State removed the

children in September 2019 due to the mother’s drug use, and the mother

completed inpatient treatment in March 2020. But the juvenile court found the

mother has “done little to avail [herself] of services offered” since then, listing these

shortcomings:

       no stable residence, instability in counseling, no consistent mental
       health plan and follow-through, as well as no stable substance abuse
       plan backed by a significant history of compliance, a record of missed
       appointments with service providers, and no significant and stable
       source[] of income or a realistic plan to earn income sufficient to
       support the[] children.

1 The juvenile court also terminated the parental rights of the children’s fathers in
the same order. They do not appeal.
2 As supporting legal authority for her argument, the mother cites Iowa Code

section 232.116(3)(a), which states, “The court need not terminate the relationship
between the parent and child if the court finds . . . [a] relative has legal custody of
the child.” At the time of termination, the children were in the co-custody of their
maternal grandfather. Assuming the mother has sufficiently raised an argument
against terminating her parental rights under section 232.116(3)(a), we note this
section is permissive rather than mandatory, see In re A.S., 906 N.W.2d 467, 475
(Iowa 2018), and we reject this claim for the reasons stated below.
                                         3



On this basis, the court found that “[t]he mother has done little to resolve the

parenting issues presented, and what little she has done has been late in the case,

with a minimal record of consistency and stability.”

       In arguing for more time, the mother highlights her successful completion of

inpatient treatment but claims her ability to secure employment and housing was

hindered by the COVID-19 pandemic. She argues she should be granted more

time because she is now actively seeking both. But the record shows she had

trouble engaging in services before the pandemic and failed to use them when

they resumed in person.

       We will not deprive children of permanency in the hope that “someday” a

parent will change. See In re A.M., 843 N.W.2d 100, 112 (Iowa 2014). Although

the mother claims delaying permanency will not result in more harm to the children,

our supreme court has noted that we must be mindful of the impact the passage

of time has on the children when considering how much “patience” to afford a

parent who attempts to remedy a lack of parenting skills. In re A.C., 415 N.W.2d

609, 613 (Iowa 1987). Ultimately, we resolve the tension between the two in favor

of the children once the statutory time has passed because “patience with parents

can soon translate into intolerable hardship for their children.” See id. at 613-14.

Although an extension of time may be appropriate in some cases, our supreme

court has cautioned that “[t]he judge considering them should however constantly

bear in mind that, if the plan fails, all extended time must be subtracted from an

already shortened life for the children in a better home.” Id. at 614.
                                          4


       We decline to grant the mother more time. For eighteen months, the mother

failed to take the necessary steps to address the reasons for the children’s removal

and adjudication as children in need of assistance. We cannot find that another

six months would change the picture. See id. at 613 (stating that insight into the

future can be gained from evidence of a parent’s past performance). We therefore

affirm the termination of the mother’s parental rights to these children.

       AFFIRMED.